ORDER
PER CURIAM.
On November 20, 1995, counsel for the Secretary filed a motion for panel reconsideration and full court review of the panel decision awarding attorney fees. On consideration of the foregoing, the pleadings of the parties, and the record on appeal, it is by the panel
ORDERED that the Secretary’s motion for reconsideration is denied. It appearing that full court review is not necessary either to address a question of exceptional importance to the administration of laws affecting veterans benefits or to secure or maintain uniformity of the Court’s decisions, it is by the full Court
ORDERED that the Secretary’s motion for full court review is denied.